Rat, J.
Indictment under section ten of the act to regulate and license the sale of spirituous liquors. 1 G. & H., 616. The allegations are that the appellant, without *93license, “ did unlawfully sell for one dime, barter for and give away, certain intoxicating liquor, in a less quantity than a quart at a time,” &c. A motion was made to quash for duplicity and uncertainty. To the action of the court in overruling this motion the proper exception was taken. Under the statute, it does not constitute an offense to give away the liquor, where the donor has no license to sell. That averment, therefore, not being in the disjunctive, is immaterial. So also the averment that the appellant did “ barter for,” &c., “ certain intoxicating liquor,” constitutes no violation of the law, and creates no uncertainty as to the offense which is properly charged. A conviction under this allegation could not have been sustained, even if the language were held to charge a-barter of the liquor, for the price is not stated. The motion was therefore properly overruled.
Walker § Matthews, Allison § Frieclley and Harrington § Korbley, for appellant.
F>. F. Williamson, Attorney General, for the State.
The judgment is affirmed, with costs.